DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.

Response to Amendment
The amendment filed 25 August 2021has been entered. 
Claim(s) 1 is/are amended;
Claim(s) 12-19 is/are withdrawn;
Accordingly, claim(s) 1-19 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, introduction of “wherein said distal non-round housing comprises flat and uninterrupted sides” renders the claim indefinite because it is unclear to one having ordinary skill in the art as to what “uninterrupted” sides mean. While Applicant may be his or her own lexicographer, there is no description or definition of “uninterrupted sides” in the disclosure of Subject Application as originally filed. For the purposes of examination, any flat sides would be construed to be “flat and uninterrupted sides”.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2014/0239038 A1) in view of Williams (US 2014/0276932 A1).
Regarding claim 1, Leimbach discloses a surgical instrument (210, Fig. 12) insertable through a trocar, wherein said surgical instrument comprises: 
a handle (220); and 
a shaft (222) extending from said handle, comprising: 
a frame (235, Fig. 16A); 
a proximal portion (237) connected to said handle (Fig. 12); 
(212); 
an articulation joint (211), wherein said end effector is rotatable about said articulation joint; 
an articulation actuator (239) operably coupled to said end effector, wherein said articulation actuator is selectively movable to rotate said end effector in a first direction and a second direction ([0068]); 
an outer housing (232) slidable relative to said frame ([0058]), comprising: 
a distal housing portion (231) adjacent said articulation joint; and 
a longitudinal round housing portion (235) extending between said proximal portion and said distal non-round housing portion, wherein said longitudinal round housing portion comprises a first diameter (diameter of 235), wherein said distal non-round housing portion comprises a second diameter (width of 231), wherein said first diameter is less than said second diameter (Fig. 13), and wherein said distal non-round housing portion and said longitudinal round housing portion are sized and configured to be inserted through the trocar into a surgical site ([0058]); and 
an articulation lock configured to engage said articulation actuator and prevent the rotation of said end effector (“Articulation joint (211) may be remotely articulated by control knob (239) such that end effector (212) may be deflected from the longitudinal axis (LA) of shaft (222) at a desired angle (a),” [0062]; “The teeth of gear 240 may selectively engage a locking member to provide selective locking of articulation angle”, [0065]), wherein said articulation lock is positioned within said distal non-round housing portion (Fig. 16A/B).

Leimbach does not explicitly disclose that the distal housing portion is a distal non-round housing portion, wherein said distal non-round housing comprises flat and uninterrupted sides.
However, Williams discloses a distal non-round housing portion (proximal neck housing 232), wherein said distal non-round housing comprises flat and uninterrupted sides (two chamfered distal surfaces 232a). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the outer housing, as disclosed by Leimbach, to comprise a distal non-round housing portion comprising flat and uninterrupted sides, as taught by Williams, with the motivation to increase the maneuverability of the end effector during articulation (see how end effector functions with the neck housing 232, Figs. 6 and 23).

Furthermore, the inclusion of such feature(s) would have been an obvious matter of design choice in light of the distal housing portion already disclosed by Leimbach. Such modification would not have otherwise affected the distal round housing portion and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Leimbach (to place all essential structures in smallest possible space, to increase maneuverability and minimize damage on patient, [0058] & [0060]).  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Leimbach (Applicant does not provide explanation of critical benefit of having specifically a non-round housing portion with flat sides compared to a round housing portion, as any shape that would take up the least space would provide the same benefit of greater maneuverability as a non-round housing portion).

Regarding claim 2, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector comprises a staple cartridge (74) including staples (70) removably stored therein ([0037], Fig. 6).
Regarding claim 3, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said anvil is rotatable relative to said staple cartridge (as shown in Fig. 3).
Regarding claim 4, modified Leimbach discloses the surgical instrument of claim 2, wherein said end effector further comprises an anvil (18) configured to deform said staples, and wherein said staple cartridge is rotatable relative to said anvil (as anvil 18 opens up in Fig. 3, the cartridge is rotatable relative to said anvil).
Regarding claim 5, modified Leimbach discloses the surgical instrument of claim 2, wherein said staple cartridge is replaceable (“an unspent staple cartridge (37) to be removably installed into a channel of lower jaw (16),” [0037]).
Regarding claim 6, modified Leimbach discloses the surgical instrument of claim 1, wherein said end effector is replaceable (disassembly shown in Fig. 6, meaning the end effector can be taken apart and replaced.).
Regarding claim 7, modified Leimbach discloses the surgical instrument of claim 1, wherein said longitudinal round housing portion defines a longitudinal axis, and wherein said distal non-round housing portion is eccentrically offset with respect to said longitudinal axis (with Williams’ modification, chamfer portion 232a is offset with the longitudinal axis, Williams Fig. 6).
Regarding claim 8, modified Leimbach discloses the surgical instrument of claim 1, wherein said proximal portion of said shaft comprises a connector including a latch configured to releasably hold said shaft to said handle (“Proximal portion (237) of closure tube (232) is proximally connected with ramped proximal portion (236) and is sized to couple with distal portion (238) of handle portion (220). Proximal portion (237) has a larger diameter than central portion (235). Portions (231, 234, 235, 236, and 237) of closure tube (232)”, [0058]; coupling equivalent to latching).
Regarding claim 9, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock is entirely positioned in said distal non-round housing portion (240 positioned entirely within where distal housing portion is housing, Figs. 16A/B).
Regarding claim 10, modified Leimbach discloses the surgical instrument of claim 1, wherein said articulation lock comprises a fixed portion (242/244) mounted to said frame (Fig. 16a) and a lock portion (gear 240) movable within said distal non-round housing portion.
Regarding claim 11, modified Leimbach discloses the surgical instrument of claim 10, wherein said fixed portion is in said longitudinal round housing portion (Fig. 16A).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 1 as unpatentable over Leimbach in view of Williams, Applicant stated that Leimbach in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731